Exhibit 10.4

TREX COMPANY, INC.

2014 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

PERFORMANCE-BASED VESTING

Trex Company, Inc., a Delaware corporation (the “Company”), hereby grants
restricted stock units (“RSUs”) relating to its common stock, $.01 par value
(the “Stock”), to the Grantee named below, subject to the vesting conditions set
forth in the attachment. Additional terms and conditions of the grant are set
forth in this cover sheet, in the attachment and in the Company’s 2014 Stock
Incentive Plan (the “Plan”).

Grant Date:                     

Name of Grantee:                                 

Target Number of RSUs Covered by Grant:                     

Maximum Number of RSUs Covered by Grant:                     

Vesting Schedule:                     

 

Vesting Date

  

Target

# of RSUs

  

Maximum

# of RSUs

          201                                           201                    
                      201                                          

The actual vesting date each year shall be the date of the first regularly
scheduled Compensation Committee meeting held in that year.

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan. You acknowledge that you
have carefully reviewed the Plan, and agree that unless otherwise specifically
provided herein, the Plan will control in the event any provision of this
Agreement should appear to be inconsistent.

 

Grantee:   

 

      (Signature)    Company:   

 

      William R. Gupp, Senior Vice President, General Counsel and Secretary   

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

TREX COMPANY, INC.

2014 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

PERFORMANCE-BASED VESTING

 

Restricted Stock Units    This grant is an award of up to the maximum number of
RSUs set forth on the cover sheet, and subject to the vesting and other
conditions described below (the “RSUs”). Each RSU represents the right to
receive one share of Stock, subject to the terms and conditions set forth in
this Agreement and the Plan. Your RSUs may not be transferred, assigned, pledged
or hypothecated, whether by operation of law or otherwise, nor may the RSUs be
made subject to execution, attachment or similar process. Vesting    The actual
number of RSUs that will vest each year, if any, will be determined based on the
Company’s attainment of the performance goals set forth on Schedule A for the
time periods indicated; provided that you continue to provide services to the
Company or a Subsidiary as an employee or a Service Provider (“Services”) on
each such vesting date. Each year, on the vesting date referred to on the cover
sheet, the actual performance multiple, as referred to on the attached Schedule
A, shall be applied to the Target # of RSUs set forth on the cover sheet to
determine the actual number of RSUs that shall vest (which in no event shall be
more than the Maximum Number of RSUs set forth on the cover sheet), with any
fractional RSUs being rounded to the nearest whole number. Delivery    As soon
as practicable following the vesting of the RSUs hereunder, the Company will
issue to you a share certificate for the shares of Stock to which such vested
RSUs relate. In the alternative, the Company may use the book-entry method of
share recordation to indicate your share ownership. You will have no further
rights with regard to a RSU once the share of Stock related to such RSU has been
issued. Early Vesting   

Upon the termination of your Services, other than by reason of your death,
Disability, Retirement, or termination by the Company without “Cause” or at your
election with “Good Reason,” any RSUs that have not vested hereunder shall
immediately be deemed forfeited.

 

In the event of the termination of your Services because of your death,
Disability, Retirement, or termination by the Company without “Cause” or at your
election with “Good Reason”, any RSUs that have not vested hereunder shall
immediately become fully vested. (For purposes of clarification, these vesting
provisions apply notwithstanding any different vesting provision in the Plan.)

 

“Cause” means one of the following reasons for which your employment with the
Company is terminated: (1) Your willful or grossly negligent misconduct that is
materially injurious to the Company; (2) Your embezzlement or misappropriation
of funds or property of the Company; (3) Your conviction of a felony or the
entrance of a plea of guilty or nolo contendere to a felony; (4) Your conviction
of any crime involving fraud, dishonesty, moral turpitude or breach of trust or
the entrance of a plea of guilty or nolo contendere to such a crime; or (5) Your
willful failure or refusal by you to devote your full business time (other than
on account of disability or approved leave) and attention to the performance of
your duties and responsibilities if such breach has not been cured within 15
days after written notice thereof is given to you by the Board of Directors.

 

“Good Reason” shall exist upon: (1) a material and adverse change in your status
or position(s) as an officer or management employee of the Company, including,
without limitation, any adverse change in your status or position as an employee
of the Company as a result of a material diminution in your duties or
responsibilities (other than, if applicable, any such change directly
attributable to the fact that the Company is no longer publicly owned) or the
assignment to you of any duties or responsibilities which are materially
inconsistent with such status or position(s) (other than any isolated and
inadvertent failure by the Company that is cured promptly upon your giving
notice),



--------------------------------------------------------------------------------

  

or any removal of you from or any failure to reappoint or reelect you to such
position(s) (except in connection with your termination other than for Good
Reason); (2) a 10% or greater reduction in your aggregate base salary and
targeted bonus, other than any such reduction proportionately consistent with a
general reduction of pay across the executive staff as a group, as an economic
or strategic measure due to poor financial performance by the Company; (3) the
failure by the Company to continue in effect any material employee benefit plan
(excluding any equity compensation plan) in which you are participating (or
plans providing you with similar benefits that are not materially reduced in the
aggregate) other than as a result of the normal expiration of any such plan in
accordance with its terms; or the taking of any action, or the failure to act,
by the Company or any successor which would adversely affect your continued
participation in any of such plans on at least as favorable a basis to you or
which would materially reduce your benefits under any of such plans; (4)
Company’s requiring you to be based at an office that is both more than 50 miles
from where your office is located and further from your then current residence;
or (5) a material breach by the Company of any agreement with you; provided,
however, that if any of the conditions exists, you must provide written notice
to the Company no more than ninety (90) calendar days following the initial
existence of the condition and your intention to terminate your employment for
Good Reason. Upon such notice, the Company shall have a period of thirty (30)
calendar days during which it may remedy the condition and, if the Company fails
to remedy such condition, you terminate your Services within ninety (90)
calendar days following such failure.

 

In the event of a Change in Control, any RSUs that have not vested hereunder
shall immediately become fully vested. “Change in Control” shall have the
meaning given to such term in the Change in Control Severance Agreement between
you and the Company, provided that in all cases such Change in Control
constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i).

 

Notwithstanding any provision to the contrary in any other agreement between you
and the Company (including, but not limited to, any Employment Agreement,
Severance Agreement or Change in Control Severance Agreement, RSUs granted
hereunder shall not be subject to the terms set forth in any such agreement and
shall vest and settle solely according to the terms and conditions set forth
herein.

 

In the event a RSU vests early (under any circumstance), it shall vest at the
“Target” amount (and not the “Maximum” amount) (regardless of the amount of the
relevant performance period that precedes such event or the level of performance
to date).

Withholding Taxes    You agree, as a condition of this grant, that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of vesting in RSUs (including any employment taxes that may become
payable if you become eligible for Retirement prior to the end of the
performance period for the RSUs) or delivery of Stock acquired under this grant.
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to the vesting in RSUs
or delivery of shares arising from this grant, the Company shall have the right
to require such payments from you, withhold shares that would otherwise have
been issued to you under this Agreement or withhold such amounts from other
payments due to you from the Company or any Affiliate. Retention Rights    This
Agreement does not give you the right to be retained by the Company in any
capacity. The Company reserves the right to terminate your service with the
Company at any time and for any reason. Shareholder Rights    Except as provided
in the following paragraph, you do not have any of the rights of a shareholder
with respect to the RSUs.



--------------------------------------------------------------------------------

  

If, prior to the vesting date, the Company declares a cash dividend on the
Stock, you will be credited with dividend equivalents in an amount

determined based on the dividends that you would have received, had you held
shares of Stock equal to the vested number of your RSUs from the date of your
award to the date of the distribution of shares of Stock following the vesting
of your RSUs, and assuming that the dividends were reinvested in Stock (and any
dividends on such shares were reinvested in Stock). Any such dividend
equivalents will be subject to the same vesting conditions as the shares
represented by your RSUs and, in the event of vesting of your RSUs, credited
dividend equivalents will be settled as soon as practicable thereafter in cash.

Adjustments    In the event of a stock split, a stock dividend or a similar
change in the Stock, the number of RSUs covered by this grant may be adjusted
(and rounded down to the nearest whole number) pursuant to the Plan. Your RSUs
shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.
Applicable Law   

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or

principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.

Section 409A    To the extent applicable, the RSUs granted under this Agreement
are intended to comply with Section 409A of the Internal Revenue Code and the
regulations and other guidance promulgated thereunder (collectively, “Section
409A”). The provisions of this paragraph shall qualify and supersede all other
provisions of this Agreement and the Plan as necessary to fulfill the foregoing
intent. In furtherance of the foregoing, any RSUs that accelerate and vest upon
a termination of Services hereunder and that are otherwise subject to Section
409A shall accelerate and vest upon such a termination of Services solely if
such termination constitutes a “separation from service” within the meaning of
Section 409A. Additionally, if at the time of any such separation from service
you are entitled to accelerated vesting of any RSUs granted hereunder and are
also a “specified employee” (within the meaning of Section 409A and as
determined by the Company) and such RSUs granted hereunder may not be settled
without subjecting you to additional tax, interest and/or penalties under
Section 409A, then such RSUs shall accelerate and vest upon your separation from
service but shall not settle until the earlier of (i) your death or (ii) the
first business day of the seventh (7th) month immediately following your
separation from service. For purposes of Section 409A, each tranche of RSUs
granted hereunder shall be treated as a separate payment and not as one of a
series of payments treated as a single payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii). The Plan   

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of RSUs. Any prior agreements, commitments or
negotiations concerning this grant are superseded.

Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to
receive, the Company would be pleased to provide copies. Please contact the
Director of Human Resources to request paper copies of these documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and

conditions described above and in the Plan.